Citation Nr: 0935645	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for varicose veins, 
bilateral legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 through July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Veteran testified at a hearing held in June 
2006 at the RO.  He submitted additional evidence at his 
hearing, which was incorporated into the claims file.

The Board remanded this matter in September 2006 and again in 
August 2007 for further development.  The Board further 
observes that additional evidence was submitted by the 
Veteran in August 2007 with a waiver of RO review pursuant to 
38 C.F.R. § 20.1304.  The Board has incorporated this 
evidence into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the Board's August 2007 remand, the Veteran submitted a 
letter from Dr. Theodore Geffen, in which he reported 
providing medical treatment to the Veteran since the late 
1980's.  A subsequent December 2008 letter from Dr. Geffen 
also states that he has been treating the Veteran for over 20 
years.  According to Dr. Geffen, the Veteran demonstrated 
"varicosities that have been significant" and which had 
"worsened over the years."  The RO should obtain a release 
from the Veteran for the treatment records of Dr. Geffen.  
Once such a release has been obtained, efforts should be made 
to obtain those treatment records.

In December 2008, the Veteran provided a VA Form 21-4138 in 
which he stated that medical records relevant to a 1975 
surgery performed at Memorial Hospital in Savannah, Georgia 
were available via microfiche.  A release for treatment 
records from Memorial Hospital should be obtained from the 
Veteran, and all records relevant to the Veteran's 1975 
surgery and subsequent hospitalization and treatment should 
be obtained.

The Veteran also provided records related to treatment for 
his varicose veins from Dr. Jeremy E. London of Savannah 
Cardiovascular Surgery, LLC in Savannah, Georgia.  Efforts 
should be undertaken to obtain from the Veteran a release for 
treatment records from Dr. London, along with subsequent 
efforts to obtain those treatment records.

In January 2009, the Veteran was scheduled for a VA 
examination for varicose veins of his legs.  The examiner's 
report contains an opinion that the Veteran's varicose vein 
disorder was "not related to service."  The examiner also 
noted, upon his review of service records in the claims file, 
that a medical board determined that the Veteran's varicose 
veins were not aggravated in service.  The examiner does not, 
however, provide an opinion as to whether the Veteran's 
varicose veins, which pre-existed his active duty service, 
increased during service.  Under the circumstances, after all 
outstanding treatment records have been obtained and 
incorporated into the claims file, the examiner should be 
requested to review the Veteran's claims file and to clarify 
his opinions as to:  1) whether it was at least as likely as 
not that there was an increase in the Veteran's varicose 
veins disorder during service, and if so, 2) whether the 
increase in the Veteran's varicose veins disability during 
service was due to the natural progress of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide VA with any evidence 
in his possession and pertains to his 
claim of service connection for varicose 
veins, bilateral legs.

2.  The Veteran should also be provided 
with blank VA Form 21-4142 releases and 
requested to complete one with the full 
address information for Memorial Hospital 
in Savannah, Georgia.  The Veteran should 
also be requested to provide signed VA 
Form 21-4142 releases for Dr. Theodore 
Geffen and Dr. Jeremy London, with the 
full address information set forth in the 
letters in the claims file from Dr. 
Geffen and in the treatment records in 
the claims file from Dr. London.  To the 
extent that the Veteran identifies 
additional private or VA treatment 
providers, the Veteran should also be 
asked to provide signed VA 21-4142 
releases which contain the full address 
information for each such provider. Once 
these releases have been obtained from 
the Veteran, the RO should obtain all 
records of medical treatment from 
Dr. Geffen and Dr. London, treatment 
records from Memorial Hospital pertaining 
to the Veteran's 1975 surgery, and 
treatment records from any other newly 
identified private or VA providers.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the claims file should be 
provided to the same examiner who 
performed the January 2009 VA 
examination.  The examiner should be 
requested to perform a review of the 
Veteran's claims file, and to provide 
opinions as to:  a) whether it was at 
least as likely as not that there was an 
increase in the Veteran's varicose veins 
disorder during service, and if so, b) 
whether the increase in the Veteran's 
varicose veins disability during service 
was due to the natural progress of the 
disability. 

The examiner should provide a complete 
rationale for all opinions and 
conclusions expressed in a typewritten 
report.


4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
varicose veins, bilateral legs should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




